 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1: 17-cv-01144-DAD-SKO
12                     Petitioner,
13          v.                                       ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS; ENFORCING
14   MICHAEL A. JERKOVICH dba SUPER                  INTERNAL REVENUE SUMMONS
     SUDS LAUNDRY,
15                                                   (Doc. No. 28)
                       Respondent.
16

17

18          On August 24, 2018, the United States filed a petition to enforce an internal revenue

19   summons as part of an investigation of respondent Michael A. Jerkovich dba Super Suds Laundry

20   (“respondent”). The petition seeks to enforce three administrative summonses issued December

21   6, 2017. (Doc. No. 1.) The matter was referred to a United States Magistrate Judge pursuant to

22   28 U.S.C. § 636(b) and Local Rule 302.

23          On July 27, 2018, the assigned magistrate judge issued findings and recommendations

24   recommending that the two IRS summonses at issue (Doc. Nos. 1-2 and 1-3) be enforced.1 (Doc.

25   No. 28.) The findings and recommendations were served on all parties appearing in the action

26
27   1
       As discussed in the findings and recommendations, petitioner originally requested enforcement
     of a third summons, with which respondent has now sufficiently complied. (See Doc. No. 28 at 2,
28
     n.2.)
                                                   1
 1   and contained notice that any objections thereto were to be filed within fourteen (14) days after

 2   service of the order. No objections have been filed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and proper

 6   analysis.

 7          Accordingly,

 8          1.      The July 27, 2018 findings and recommendations (Doc. No. 28) are adopted in

 9                  full;

10          2.      The two IRS summonses served upon respondent, Michael A. Jerkovich dba Super

11                  Suds Laundry (Doc Nos. 1-2 and 1-3) are hereby enforced;

12          3.      Respondent is to appear at the IRS offices at 2525 Capitol Street, Suite 206,

13                  Fresno, CA 93721-2227 before revenue officer David M. Lopez or his designated

14                  representative, on or before a date to be set in writing by revenue officer Lopez in

15                  consultation with respondent, then and there to be sworn, to give testimony, and to

16                  produce for examining and copying the books, checks, records, papers and other

17                  data demanded by the summonses, the examination to continue from day to day

18                  until completed. Should the appointment date need to be continued or

19                  rescheduled, the respondent is to be notified in writing of a later date by Revenue

20                  Officer Lopez; and
21               4. The District Court will retain jurisdiction to enforce its order by means of its

22                  contempt power; and

23               5. The Clerk of the Court shall serve this and any future orders issued in this action

24                  by mailing them to Michael A. Jerkovich, 5090 N. Forkner Ave., Fresno, CA

25                  93721-2812.

26   IT IS SO ORDERED.
27
        Dated:     October 22, 2018
28                                                         UNITED STATES DISTRICT JUDGE
                                                       2
